STATE OF MISSOURI,                             )
                                               )
                       Respondent,             )
                                               )
       vs.                                     )      No. SD37118
                                               )      Filed: April 29, 2022
CLINTON M. BOYD,                               )
                                               )
                       Appellant.              )


               APPEAL FROM THE CIRCUIT COURT OF GREENE COUNTY

                                 Honorable David C. Jones, Judge

AFFIRMED AND REMANDED WITH DIRECTIONS

       Clinton M. Boyd (“Boyd”) challenges his convictions, following a jury trial, of two counts

of first-degree statutory sodomy, three counts of first-degree child molestation, and one count of

enticement of a child. In seven points relied on, Boyd argues that the trial court erred in:

(1) refusing to sever Count VI from the rest of the charges; (2) entering a judgment and sentence

on Count V for the unclassified felony of enticement of a child as there was insufficient evidence

to support that charge; (3) failing to sua sponte declare a mistrial when the State elicited
unnecessary details of Boyd’s prior domestic assault conviction; (4) failing to sua sponte declare

a mistrial after the State elicited information that Boyd had previously been given probation for

his past statutory rape convictions; (5) failing to sua sponte declare a mistrial after the State elicited

information that Boyd had fathered eight children, did not have custody over them, and did not

know where they currently lived; (6) failing to sua sponte declare a mistrial after the State asserted

during closing argument that “no other child should have to promise not to tell what [Boyd] did to

them[]”; and (7) executing its written judgment indicating in Count VI that Boyd was convicted

of first-degree child molestation when Boyd was actually convicted of first-degree statutory

sodomy. Finding merit to Boyd’s Point VII, we grant the same and remand to the trial court to

correct the written judgment, via a nunc pro tunc order, in conformance with the trial court’s oral

pronouncement of sentence as to Count VI.               Boyd’s remaining points lack merit, and are

accordingly denied.

                                  Facts and Procedural History

                                   Boyd’s Prior Criminal History

        In 2001, Boyd was charged with two counts of statutory rape of two sisters who were 14

and 15 at the time. Boyd first took each girl to buy a dress and then had sex with each of them.

The assaults were only reported after one of the girls became pregnant. Boyd pled guilty to the

charges in July 2004, and was placed on probation.

        In late 2004, Boyd pleaded guilty to third-degree domestic assault against B.E. Boyd’s

probation was revoked and he served two-and-a-half years in prison where he completed the

Missouri Sex Offender Program (“MOSOP”).




                                                    2
                                              Relationship with D.D.

           In late 2003, Boyd had a daughter (D.D.). After Boyd was released from prison in

November 2007, D.D.’s mother would ask Boyd to come get D.D. and take care of her. D.D. was

adopted in late 2010 when she was seven years old, at which time she disclosed that Boyd had

“touched her spot” when she was five years old.

                                   Boyd’s Relationship with Q.M. and H.M.

           In 2018, Boyd persuaded L.M. to move from California to Springfield, Missouri. Boyd

knew L.M. from high school in California and told L.M. that the cost of living was cheaper and

that they would be together if she moved to Missouri. L.M. moved to Springfield with her

ex-boyfriend and her children in March 2018. L.M. had four children, including two daughters—

Q.M. and H.M.—who were ages twelve and ten respectively.1

           Boyd began spending time at L.M.’s home daily after L.M.’s ex-boyfriend moved out.

L.M. worked nights, and Boyd would sometimes watch Q.M. and H.M. Boyd would also take the

girls places. One day, Boyd told L.M. and H.M. that he was taking H.M. to see his daughter so

that they could play together. Instead, Boyd took H.M. to a friend’s house and made her wear a

dress that L.M. had tried to throw away because it was “inappropriate” for someone H.M.’s age.

Boyd wanted to take “sexy pictures” of H.M., but she was scared and uncomfortable, so Boyd

showed H.M. similar pictures that he had taken of one of his daughters to make H.M. more

comfortable. Boyd made H.M. pose in the dress, took photographs of her, and then touched her

inappropriately. Boyd told H.M. that if she was older, she would be his girlfriend.

           Boyd also molested H.M.’s older sister, Q.M. On one occasion, Boyd came into Q.M.’s

bedroom while Q.M. was sleeping and touched her genitals. Q.M. woke up during this assault but



1
    Both Q.M. and H.M. had extensive medical issues at the time, including mental health issues.

                                                           3
pretended to be asleep. Another time, Boyd came into the bathroom while Q.M. was in the shower

and reached through the shower curtain touching her breasts and genitals.

           On October 29, 2019, H.M. told her mother that Boyd “was taking inappropriate pictures

of her with the dress that [L.M.] thought [L.M.] had gotten rid of.” H.M. told L.M. that on the day

Boyd said he was taking H.M. to play with his daughter, he instead took H.M. to one of his friend’s

houses where he touched her inappropriately. L.M. texted Boyd about H.M.’s disclosure advising

him that she was taking H.M. to the police station.

           While L.M. was attempting to schedule H.M.’s forensic interview, Q.M. disclosed to L.M.

that Boyd had molested her while she was in bed and in the shower. L.M. arranged for both girls

to have a forensic interview at the Children’s Advocacy Center (“CAC”) on December 5, 2019.

                                                      Charges

           Boyd was subsequently charged by Second Amended Felony Information, as a prior and

persistent offender, with:

           •felony statutory sodomy in the first degree (Count I), pursuant to section 566.062,2 in that
           on or about on or between January 1, 2019 and October 28, 2019, Boyd had deviate sexual
           intercourse with Q.M., who was then a child less than fourteen years old, by touching
           Q.M.’s genitals with his hand.

           •the class A felony of child molestation in the first degree (Count II), pursuant to section
           566.067, in that on or about on or between January 1, 2019 and October 28, 2019, Boyd
           knowingly subjected Q.M., who was less than 14 years old, to sexual contact by touching
           Q.M.’s breast.

           •the class A felony of child molestation in the first degree (Count III), pursuant to section
           566.067, in that on or about on or between January 1, 2017 and October 28, 2019, Boyd
           knowingly subjected H.M., who was less than 12 years old, to sexual contact by touching
           H.M.’s breast through her clothing.

           •the class A felony of child molestation in the first degree (Count IV), pursuant to section
           566.067, in that on or about on or between January 1, 2017 and October 28, 2019, Boyd


2
    All references to statutes are to RSMo Noncum. Supp. 2014, unless otherwise indicated.


                                                          4
           knowingly subjected H.M., who was less than 12 years old, to sexual contact by touching
           H.M.’s breast under her clothing.

           •felony enticement of a child (Count V), pursuant to section 566.151, in that on or between
           January 1, 2017 and October 28, 2019, Boyd, who was twenty-one years of age or older,
           enticed H.M., who was less than fifteen years of age, by having H.M. wear a short dress
           and pose for pictures, and Boyd did so for the purpose of engaging in sexual conduct with
           a person less than fifteen years of age.

           •felony statutory sodomy in the first degree (Count VI), pursuant to section 566.062, in that
           on or between March 30, 2008 and March 30, 2011, Boyd, for the purpose of arousing or
           gratifying the sexual desire of any person, had deviate sexual intercourse with D.D., who
           was then less than twelve years old, by touching D.D.’s genitals with the his hand.

                                                 Pre-Trial Motions

           On January 13, 2021, the State filed a “Notice of Intention to Use and Motion to Admit

Hearsay Statements of a Child Under Fourteen, Pursuant to Section 491.075 RSMo.” The motion

stated, in part, that the State intended to offer as substantive evidence statements made by D.D.,

Q.M., and H.M. Thereafter, Boyd filed a “Motion for Severance of Offenses” of Counts I-V and

Counts VI-IX.3 The motion stated that Counts I-V involved allegations relating to siblings H.M.

and Q.M. for conduct that arose between 2018 and 2019. Counts VI-IX involved allegations

occurring between 2008 and 2011 regarding D.D. Boyd argued that trying all the offenses together

would result in substantial prejudice to him because the jury would likely consider evidence of

guilt on one charge as evidence of guilt of another charge.

           On January 27, 2021, the State then filed a “Notice of Intent to Present Propensity

Evidence,” and a motion in opposition to Boyd’s motion for severance with suggestions in support.

           After hearing argument on all the motions, the trial court found that the propensity evidence

that the State sought to introduce was reliable and the probative value of the propensity evidence

“greatly exceeds the prejudicial effect of said evidence.” The trial court denied Boyd’s motion to


3
    Boyd was originally charged with nine offenses, but the State later dismissed Counts VII-IX.


                                                           5
sever Counts VI-IX, noting that “even if the counts were severed as requested, the Court has

admitted the acts charged in those counts as propensity evidence. As such, the Jury would be

hearing the evidence on those counts and [Boyd] would suffer no additional prejudice by denial of

the severance motion.” The trial court further noted that it was confident that the jury would follow

the court’s instructions on how it should consider the evidence and that trying all the counts

together was in the best interest of judicial economy.

       Prior to trial, Boyd renewed his motion to sever the count that charged sexual abuse of

D.D. The trial court again denied the motion.

                                                Trial

       Trial commenced on February 18, 2021. At trial, the State introduced testimony from

H.M., Q.M., and D.D. regarding Boyd’s sexual abuse, and played all three of the children’s

forensic interviews. The State also submitted all three victims’ body diagrams from their forensic

interviews indicating where Boyd had touched them. The State further submitted the anatomical

drawings that H.M. and Q.M. completed on the stand during their testimony showing where Boyd

had touched them.

       L.M. also testified about the disclosures H.M. and Q.M. made to her regarding Boyd’s

abuse. The State called the forensic interviewers for the children, as well as two investigators from

the Springfield Police Department.

       Boyd testified on his own behalf. Boyd admitted that he had two prior convictions of

statutory sodomy for having sexual intercourse with two girls in 2001-2002. He pled guilty to the

two counts of rape, and was placed on probation. Boyd stated that while in prison, he completed

the MOSOP for sexual offenders.




                                                 6
       Boyd testified that after he was released from prison in November 2007, he frequently

watched his minor daughter D.D. Boyd denied being attracted to D.D. and denied touching her.

       Boyd testified that after L.M. moved to Missouri, he would watch Q.M. and H.M. while

L.M. was at work, which was mainly at night. He denied having any attraction to the girls stating

“they’re like my own daughters[,]” and that being around them was not a trigger for him. Boyd

denied touching H.M. and Q.M. sexually.

       On cross-examination, Boyd admitted that he had a prior conviction for domestic assault

when he recklessly caused injury to B.E. by striking B.E. in the head. This assault took place while

he was on probation for the statutory sodomy convictions and as a result, his probation was revoked

and he served two-and-a-half years in prison. Boyd also admitted he had a prior conviction for

bringing a stun gun to high school.

       Boyd stated that on October 30, 2019, the day after L.M. texted him that she was going to

the police, he got a brand new phone and number and that he stayed away from his apartment for

a period of time.

       Boyd also admitted that he had eight children, but did not have custody over any of them

and did not know where they all lived.

       During closing argument, the prosecutor argued that Boyd’s purpose in committing the

charged offenses was to arouse his sexual desire. The prosecutor argued that there was no other

reason why Boyd would reach into the shower to touch Q.M.’s breasts or rub H.M.’s breasts over

and under her clothing. There was also no other reason why Boyd would make H.M. wear a short

dress and “pose for pictures at a location other than H.M.’s home.” The prosecutor argued that

Boyd touched H.M.’s genitals and this was sexual contact after bringing H.M. to his home alone.




                                                 7
The prosecutor noted that Boyd also purchased dresses for his prior victims before having sex with

them.

        Defense counsel argued that the prosecutor had discussed many things that were unrelated

to the underlying charges such as the number of women Boyd dated, the number of children he

had, and his prior conviction for bringing a stun gun into high school.           Defense counsel

distinguished Boyd’s conduct in his earlier convictions from the present conduct, by arguing that

when Boyd purchased dresses for his prior victims, he was courting the girls by buying them gifts.

In response, the prosecutor argued that Boyd had a “dress fetish” and stated that “[t]he defendant

has given you every reason not to believe another one of his lies. [D.D., Q.M., and H.M.] deserve

justice for what happened to them, and no other child should have to promise not to tell what

[Boyd] did to them[.]”

        The jury found Boyd guilty of all counts. The parties waived sentencing by the jury.

                                     Post-Trial Proceedings

        On March 11, 2021, Boyd filed a “Motion for New Trial.” At the sentencing hearing on

May 14, 2021, the trial court heard argument and denied the motion. The trial court sentenced

Boyd to a total of 75 years in prison. This Court notes that in the “Second Corrected Judgment”

entered by the trial court, Count VI indicates that Boyd was found guilty of child molestation in

the first degree, when in fact he was charged with statutory sodomy in the first degree and the jury

found him guilty of statutory sodomy in the first degree.

        This appeal followed. In seven points on appeal, Boyd argues:

                                               Point I.
                The trial court erred in refusing to sever Count VI from the rest of the
        charges because this violated Mr. Boyd’s right to a fair trial and due process,
        guaranteed by the Sixth and Fourteenth Amendments to the United States
        Constitution and Article I, Sections 10 and 18(a) of the Missouri Constitution, in
        that there was substantial prejudice to Mr. Boyd having to defendant [sic] himself

                                                 8
against five charges involving Q.M. and H.M. that were alleged to have taken place
against the two sisters from January of 2017 through October 28, 2019 and against
one charge involving D.D., a much younger child, that was alleged to have taken
place years earlier from March 20, 2008 through March 30, 2011.

                                  Point II.
       The trial court erred in entering judgment and sentence for the unclassified
felony of enticement of a child (Count V), because this violated Mr. Boyd’s rights
guaranteed by the Due Process Clause of the Fourteenth Amendment to the United
States Constitution and Article I, Section 10 of the Missouri Constitution, in that
there was insufficient evidence to prove beyond a reasonable doubt that at the time
Mr. Boyd made H.M. pose for pictures wearing a dress, he was doing so for the
purpose of engaging in sexual conduct.

                                   Point III.
        The trial court plainly erred in failing to sua sponte declare a mistrial after
the State elicited unnecessary details regarding Mr. Boyd’s prior domestic assault
conviction, because this violated Mr. Boyd’s right to a fair trial, as guaranteed by
the Fourteenth Amendment to the United States Constitution and Article I, Section
10 of the Missouri Constitution, in that the name of Mr. Boyd’s past victim and the
fact that he “recklessly caused physical injury” to her by striking her “in the head”
was irrelevant to the charged crimes, and the prosecutor only elicited this
information to make Mr. Boyd appear to be a bad person in the eyes of the jury;
furthermore, given that the evidence against Mr. Boyd was not overwhelming
because there was no physical evidence suggesting Mr. Boyd was guilty of the
charged offenses, there were no witnesses to the charged crimes other than the
alleged victims, Mr. Boyd did not confess to the charged offenses, and there were
reasons to doubt the credibility of each of the victims, the admission of this
improper evidence constituted a manifest injustice.

                                        Point IV.
         The trial court plainly erred in failing to sua sponte declare a mistrial after
the State elicited information that Mr. Boyd had previously been given probation
for his statutory rape convictions after he had already testified he spent two-and-a-
half years in prison for the charges, because this violated Mr. Boyd’s right to a fair
trial, as guaranteed by the Fourteenth Amendment to the United States Constitution
and Article I, Section 10 of the Missouri Constitution, in that the purpose of
eliciting this information was to imply to the jury that Mr. Boyd had committed
further bad acts in order for his probation to be revoked; furthermore, given that the
evidence against Mr. Boyd was not overwhelming because there was no physical
evidence suggesting Mr. Boyd was guilty of the charged offenses, there were no
witnesses to the charged crimes other than the alleged victims, Mr. Boyd did not
confess to the charged offenses, and there were reasons to doubt the credibility of
each of the victims, the admission of this improper evidence constituted a manifest
injustice.



                                           9
                                           Point V.
               The trial court plainly erred in failing to sua sponte declare a mistrial after
       the State elicited information that Mr. Boyd had fathered eight children, that he did
       not have custody over any of them, and that he did not know where all of his kids
       current [sic] live, because this violated Mr. Boyd’s right to a fair trial, as guaranteed
       by the Fourteenth Amendment to the United States Constitution and Article I,
       Section 10 of the Missouri Constitution, in that the purpose of eliciting this
       information was to imply to the jury that Mr. Boyd was a bad person and father;
       furthermore, given that the evidence against Mr. Boyd was not overwhelming
       because there was no physical evidence suggesting Mr. Boyd was guilty of the
       charged offenses, there were no witnesses to the charged crimes other than the
       alleged victims, Mr. Boyd did not confess to the charged offenses, and there were
       reasons to doubt the credibility of each of the victims, the admission of this
       improper evidence constituted a manifest injustice.

                                          Point VI.
               The trial court plainly erred in failing to sua sponte declare a mistrial after
       the State asserted during its closing argument that “no other child should have to
       promise not to tell what Clinton Boyd did to them,” because this violated Mr.
       Boyd’s right to a fair trial, as guaranteed by the Fourteenth Amendment to the
       United States Constitution and Article I, Section 10 of the Missouri Constitution,
       in that the State was making an improper “future dangerousness” argument;
       furthermore, given that the evidence against Mr. Boyd was not overwhelming
       because there was no physical evidence suggesting Mr. Boyd was guilty of the
       charged offenses, there were no witnesses to the charged crimes other than the
       alleged victims, Mr. Boyd did not confess to the charged offenses, and there were
       reasons to doubt the credibility of each of the victims, the admission of this
       improper evidence constituted a manifest injustice.

                                           Point VII.
               The trial court erred in executing its written judgment indicating Mr. Boyd
       was convicted of child molestation in the first degree, in violation of his right to
       due process of law under the Fourteenth Amendment to the United States
       Constitution and Article I, Section 10 of the Missouri Constitution, in that Mr. Boyd
       was actually charged with and convicted of statutory sodomy in the first degree,
       and, therefore, this a clerical error that should be corrected under 29.12(c).

                                       Principles of Review

       We review the trial court’s decision to sever charges (or not sever charges) for an abuse of

discretion. State v. Johnson, 576 S.W.3d 205, 229 (Mo.App. W.D. 2019).

       In reviewing a challenge to support the sufficiency of the evidence to support a conviction,

our

                                                  10
       review is limited to determining whether there was sufficient evidence from which
       a reasonable juror might have found the defendant guilty beyond a reasonable
       doubt. This is not an assessment of whether this Court believes that the evidence
       at trial established guilt beyond a reasonable doubt but rather a question of whether,
       in light of the evidence most favorable to the State, any rational fact-finder could
       have found the essential elements of the crime beyond a reasonable doubt.

State v. Lange, 560 S.W.3d 927, 929 (Mo.App. S.D. 2018).

               Plain error review is discretionary, and this Court will not review a claim
       for plain error unless the claimed error facially establishes substantial grounds for
       believing that manifest injustice or miscarriage of justice has resulted. Under this
       standard, the defendant bears the burden of establishing manifest injustice
       amounting to plain error.

State v. Yount, SC99317, at *1, 2022 WL 1019014 (Mo. banc Apr. 5, 2022) (internal quotations

and citations omitted).

                                              Analysis

                           Point I: Alleged Failure to Sever Count VI

       In his first point, Boyd argues that the trial court “erred in refusing to sever Count VI from

the rest of the charges[.]” He suggests that this prejudiced his defense, in that he

       ha[d] to defendant [sic] himself against five charges involving Q.M. and H.M. that
       were alleged to have taken place against the two sisters from January of 2017
       through October 28, 2019 and against one charge involving D.D., a much younger
       child, that was alleged to have taken place years earlier from March 20, 2008
       through March 30, 2011.

       The trial court has broad discretion in its determination as to whether or not to sever

charges. Johnson, 576 S.W.3d at 229.

       We will not disturb its decision unless we find an abuse of discretion, in other
       words, that the ruling is clearly against the logic of the circumstances then before
       the court and is so arbitrary and unreasonable as to shock the sense of justice and
       indicate a lack of careful consideration.

              The court may grant a severance motion only upon a written motion of the
       defendant and upon a particularized showing of substantial prejudice.




                                                 11
Id. (internal quotations and citations omitted). “Substantial prejudice” in this context is defined

as “a bias or discrimination against the defendant . . . which is actually existing or real and not one

which is merely imaginary, illusionary or nominal.” § 545.885.2.

       As Boyd concedes in his brief, he “did not challenge below that joinder was permissible.”

As such, his instant challenge is not preserved for review. Moreover, Boyd also admits that “[i]t

is true that had the charges been severed, the State nonetheless could have admitted the allegations

of the victims in question pursuant to Section 18(c) of the Missouri Constitution.” Thus, Boyd

fails to meet the threshold for a “particularized showing of substantial prejudice.” See Johnson,

576 S.W.3d at 229 (internal quotation and citation omitted).

       Boyd’s Point I is accordingly denied.

                       Point II: Sufficiency of the Evidence as to Count V

       In his second point, Boyd argues that there was insufficient evidence to support Count V,

the unclassified felony of enticement of a child. Specifically, he claims that the evidence did not

support the reasonable inference that “at the time Mr. Boyd made H.M. pose for pictures wearing

a dress, he was doing so for the purpose of engaging in sexual conduct.”

               To determine whether the evidence presented was sufficient to support a
       conviction and to withstand a motion for judgment of acquittal, this Court does not
       weigh the evidence but, rather, accepts as true all evidence tending to prove guilt
       together with all reasonable inferences that support the verdict, and ignores all
       contrary evidence and inferences. This Court’s review is limited to determining
       whether there was sufficient evidence from which a reasonable juror might have
       found the defendant guilty beyond a reasonable doubt. This is not an assessment
       of whether this Court believes that the evidence at trial established guilt beyond a
       reasonable doubt but rather a question of whether, in light of the evidence most
       favorable to the State, any rational fact-finder could have found the essential
       elements of the crime beyond a reasonable doubt. In reviewing the sufficiency of
       the evidence supporting a criminal conviction, an appellate court does not act as a
       super juror with veto powers but gives great deference to the trier of fact.

Lange, 560 S.W.3d at 929.



                                                  12
           Boyd’s instant argument relies on evidence and inferences favorable to him (which we

must ignore), and fails to confront the reasonable inferences available from the evidence favorable

to his conviction (which we must credit). See id. While the evidence of Boyd’s intent was

circumstantial, “[i]ntent is rarely susceptible to proof by direct evidence and is most often inferred

circumstantially.” State v. Perkins, 640 S.W.3d 498, 502 (Mo.App. S.D. 2022) (internal quotation

and citation omitted). “The necessary intent may be based upon circumstantial evidence or

inferred from surrounding facts, such as evidence of defendant’s conduct before the act, from the

act itself, and from the defendant’s subsequent conduct.” Id. (internal quotation and citation

omitted).

           It was a reasonable available inference that Boyd made H.M. pose for pictures in a dress

for the purpose of engaging in sexual conduct—Boyd’s argument on appeal poses no alternative

purpose for Boyd’s conduct, much less an alternative purpose supported by the evidence in the

light most favorable to his conviction. Boyd’s Point II is denied.

                                       Points III-VI: Alleged Plain Error

           Boyd’s Points III-VI raise various claims of plain error.

                   Generally, this Court does not review unpreserved claims of error. Rule
           30.20 alters the general rule by giving appellate courts discretion to review ‘plain
           errors affecting substantial rights may be considered in the discretion of the court
           when the court finds that manifest injustice or miscarriage of justice has resulted
           therefrom.’ Rule 30.20. Plain error review is discretionary, and this Court will not
           review a claim for plain error unless the claimed error facially establishes
           substantial grounds for believing that manifest injustice or miscarriage of justice
           has resulted. The plain language of Rule 30.20 demonstrates that not every
           allegation of plain error is entitled to review. The plain error rule is to be used
           sparingly and may not be used to justify a review of every point that has not been
           otherwise preserved for appellate review. Unless manifest injustice or a
           miscarriage of justice is shown, an appellate court should decline to review for plain
           error under Rule 30.20. Finally, the defendant bears the burden of demonstrating
           manifest injustice entitling him to plain error review.[4]

4
    All rule references are to Missouri Court Rules (2020).


                                                              13
State v. Brandolese, 601 S.W.3d 519, 525–26 (Mo. banc 2020) (internal quotations and citations

omitted).

          None of Boyd’s Points III-VI facially establish substantial grounds for believing that

manifest injustice or a miscarriage of justice has occurred. See id. Points III-VI are accordingly

denied.

                  Point VII: Clerical Error in Trial Court’s Sentence on Count VI

          In his seventh point, Boyd argues that the trial court “erred in executing its written

judgment indicating Mr. Boyd was convicted of child molestation in the first degree . . . in that

Mr. Boyd was actually charged with and convicted of statutory sodomy in the first degree.” Boyd

suggests that “this . . . clerical error . . . should be corrected under [Rule] 29.12(c).”

          As the State indicates in its brief:

                   The written judgment (“Second Corrected Judgment”) shows that
          Defendant was sentenced to twenty-five years for each count. However, there is an
          error on page two of the judgment that states Count VI was for child molestation in
          the first degree that should be corrected to state that the conviction was for statutory
          sodomy in the first degree.

                 For the foregoing reasons, the State concedes that correction via a nunc pro
          tunc order in the trial court is proper. State v. Sanders, 481 S.W.3d 907, 912 (Mo.
          App. E.D. 2016). This Court should direct the trial court to correct the written
          judgment via a nunc pro tunc order to conform to the trial court’s oral
          pronouncement of Defendant’s sentences at the time of sentencing.

          Boyd’s Point VII is granted, and we remand to the trial court to correct the written judgment

via a nunc pro tunc order in conformance with its oral pronouncement of sentence as to Count VI.

The trial court’s judgment is affirmed in all other respects.

WILLIAM W. FRANCIS, JR., P.J. - OPINION AUTHOR

JEFFREY W. BATES, J. - CONCURS

JACK A. L. GOODMAN, J. - CONCURS

                                                    14